Order entered September 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00110-CV

                   PRASHANT PRABHULKAR, Appellant

                                        V.

               PROGRESSIVE AUTO INSURANCE, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-03030-2018

                                     ORDER

      On August 25, 2020, appellant filed both an incomplete brief and a motion

for an extension of time to file a complete brief. On September 1, 2020, appellant

filed a memorandum in support of his motion. In his memorandum, appellant

explains that he filed a Letter of Designation filed with the district clerk on

February 6, 2020. He states some of the requested records are missing from the

record. Appellant does not identify the missing records.
      The Court has reviewed the Letter of Designation and determined that the

only items listed that are not in the appellate record are the reporter’s records from

the hearing on the motion to reinstate and the hearing on the motion for a

protective order. In a letter filed with this Court on March 24, 2020, however,

appellant verified that he requested reporter’s records for only the hearings on the

motion for summary judgment and motion for new trial. Those records were filed

on April 6, 2020.

      In his memorandum to his extension motion, appellant requests an extension

of “three weeks after all the records have been received by [this Court] and

validated by both the court and Appellant” to file his complete brief.          After

reviewing the Letter of Designation, the clerk’s record, and appellant’s March 24th

letter verifying the reporter’s records requested, we have determined that the

appellate record is complete.     For this reason and because appellant has not

identified any missing records, we DENY the motion.

      On the Court’s own motion, we ORDER appellant to file, by September

22, 2020, his complete brief that complies with the briefing requirements set forth

in rule 38.8 of the rules of appellate procedure. See TEX. R. APP. P. 38.1.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE